     Case 2:14-cv-00991-ECM-GMB Document 84 Filed 10/29/18 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

LARRY JEROME GRADY,                          )
                                             )
      Plaintiff,                             )
                                             )
      v.                                     ) CIV. ACT. NO. 2:14cv991-ECM
                                             )
LEEPOSEY DANIELS, Warden,                    )
                                             )
      Defendant.                             )

                                       ORDER

      Now pending before the Court are the plaintiff’s motions for appointment of

counsel (docs. # 52, 69, 71, 76, & 79) and the plaintiff’s motion for reconsideration

(doc. # 60). Upon the court’s review of the pleadings filed in this case, the court

concludes that this case does not present exceptional circumstances, such as where

the facts and legal issues are so novel or complex as to require the assistance of a

trained practitioner, which justify the appointment of counsel. Accordingly, it is

      ORDERED that the motions for appointment of counsel (docs. # 52, 69, 71,

76, & 79) and the motion for reconsideration (doc. # 60) be and are hereby DENIED.

      Done this 29th day of October, 2018.


                                     /s/Emily C. Marks
                                EMILY C. MARKS
                                UNITED STATES DISTRICT JUDGE
